                             Case 19-40762   Doc 27-3 Filed 04/12/19 Entered 04/12/19 15:29:08   Desc Exhibit
Label Matrix for local noticing                     BBVA - Compass Bank                                   BalchPage 1 of 2
                                                                                                                Springs  Grandys
0540-4                                              PO Box 192                                            12011 Elam Rd.
Case 19-40762                                       Birmingham, AL 35201-0192                             Balch Springs, TX 75180-2822
Eastern District of Texas
Sherman
Fri Apr 12 10:17:49 CDT 2019
Captain D’s LLC                                     Carrollton-Farmers Branch ISD                         City of Frisco
624 Grassmere Park Drive, Ste. 30                   c/o Perdue Brandon Fielder et al                      Linebarger, Goggan, Blair & Sampson, LLC
Nashville, TN 37211-3671                            1919 S Shiloh Rd                                      c/o Laurie A. Spindler
                                                    #310, LB 40                                           2777 N. Stemmons Freeway Suite 1000
                                                    Garland, TX 75042                                     Dallas, TX 75207-2328

City of Garland                                     Dallas County                                         Del Taco
c/o Perdue Brandon Fielder et al                    Linebarger, Goggan, Blair & Sampson, LLC              25521 Commercentre Drive, Suite 200
1919 S Shiloh Rd                                    c/o Laurie A. Spindler                                Lake Forest, CA 92630-8872
#310, LB 40                                         2777 N. Stemmons Freeway Suite 1000
Garland, TX 75042                                   Dallas, TX 75207-2328

Denton Grandys                                      Fortworth Grands                                      Frisco Grandys
3450 E. McKinney St.                                7201 Camp Bowie Blvd.                                 8333 Preston Rd.
Denton, TX 76209-6435                               Fort Worth, TX 76116                                  McKinney, TX 75069



Funding Circle                                                                                            Garland Grandys
747 Front Street 4th Floor                                                                                2155 Northwest Hwy
San Francisco, CA 94111-1922                        4                                                     Garland, TX 75041-4839



Garland ISD                                         Ryan C. Gentry                                        Grandy’s
% Perdue Brandon Fielder Et Al                      Nowak & Stauch, LLP                                   8820 Fm423
1919 S. Shiloh Rd                                   10000 N. Central Expy., Ste. 1040                     McKinney, TX 75070
Suite 310, LB 40                                    Dallas, TX 75231-2322
Garland, TX 75042-8234

Grandy’s                                            Green Bank                                            (p)INTERNAL REVENUE SERVICE
Michael T. Folks                                    4000 Greenbriar St                                    CENTRALIZED INSOLVENCY OPERATIONS
624 Grassmere Park Drive Suite 30                   Houston, TX 77098-5204                                PO BOX 7346
Nashville, TN 37211-3671                                                                                  PHILADELPHIA PA 19101-7346


International Restaurant Group, LLC                 Jim Miller Grandys                                    Lewisville Grandys
2002 Candlewyck Crossing                            8228 E. RL Thornton Fwy.                              401 S. Stemmons Frw.
Allen, TX 75013-5604                                Dallas, TX 75228-7104                                 Lewisville, TX 75067-4558



Lewisville ISD                                                                                            Eric A. Liepins
Linebarger Goggan Blair & Sampson, LLP                                                                    12770 Coit Road
c/o Laurie A. Spindler                                                                                    Suite 1100
2777 N. Stemmons Frwy                                                                                     Dallas, TX 75251-1329
Suite 1000
Dallas, TX 75207-2328
Shelley A. Marmon                                   Mckinney Grandys                                      Mesquite Grandys
2727 Allen Parkway, Ste. 1700                       1614 W. University Rd.                                2009 Town East Blvd.
Houston, TX 77019-2125                              McKinney, TX 75069-3444                               Mesquite, TX 75150-4037
                             Case 19-40762   Doc 27-3 Filed 04/12/19 Entered 04/12/19 15:29:08   Desc Exhibit  Page 2 of 2
Polk Grandys                                        Linda Reece                                           Rockwall CAD
3738 Marvin D Love Frwy                             1919 S. Shiloh Road, Suite 310, LB 40                 Linebarger, Goggan, Blair & Sampson, LLC
Dallas, TX 75224-4414                               Garland, TX 75042-8234                                c/o Laurie A. Spindler
                                                                                                          2777 N. Stemmons Freeway Suite 1000
                                                                                                          Dallas, TX 75207-2328

Rockwall Grandys                                    Patrick J. Schurr
726 I-30 Frontage Rd.                               Scheef & Stone, L.L.P.
Rockwall, TX 75087                                  2600 Network Boulevard
                                                    Suite 400
                                                    Frisco, TX 75034-6010

Skillman Captain Ds.                                                                                      U.S. Attorney General
6216 Retail Rd.                                                                                           Department of Justice
Dallas, TX 75231-7825                                                                                     Main Justice Building
                                                                                                          10th & Constitution Ave., NW
                                                                                                          Washington, DC 20530-0001

US Trustee                                          Valwood Grandys
Office of the U.S. Trustee                          1753 I-35
110 N. College Ave.                                 Carrollton, TX 75006-7417
Suite 300
Tyler, TX 75702-7231
